(Rev. 10/19) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                            for the
                                                       District of Alaska

                     REY J. SOTO-LOPEZ
                              Plaintiff                        )
                                 v.                            )      Civil Action No. 3:21-cv-00061-JMK
                                                               )
     EILEEN FARAR, TREVOR HOWARD, ASAP                         )
            TOWING, INC., IRA BECK                             )
                            Defendants

                                            JUDGMENT IN A CIVIL ACTION

☐ JURY VERDICT. This action came before the court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

☒ DECISION BY COURT. This action came to trial or decision before the Court. The issues have been
tried or determined and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED:

          THAT this case is dismissed for failure to state a claim under 28 U.S.C. § 1915 (e)(2)(B).




APPROVED:

s/Joshua M. Kindred
Joshua M. Kindred
United States District Judge
                                                                                    Brian D. Karth
Date: April 30, 2021                                                                Brian D. Karth
                                                                                     Clerk of Court
Note: Award of prejudgment interest, costs and attorney's
fees are governed by D.Ak. LR 54.1, 54.2, and 58.1.
